PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
PARRY et al.
Application No. 16/165,934
Filed: 19 Oct 2018
For: POROUS IMPLANTABLE INTERBODY DEVICES

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition filed under 37 CFR 1.181 to withdraw the holding of abandonment filed on April 7, 2021.
	
The Notice of Abandonment mailed February 1, 2021 indicates that the application is abandoned for failure to timely submit a proper reply to the Office letter mailed May 13, 2020. The Office letter mailed May 13, 2020 indicated that the amendment filed May 7, 2020 would not be entered as it was not accompanied by the appropriate payment of excess fees.

Petitioner asserts that a response to the Office letter was submitted May 13, 2020 and included $50.00 for excess fees.

Petitioners’ arguments have been carefully reviewed and found persuasive. A review of the application file wrapper reflects that on May 13, 2020, the $50.00 required fee for excess claims was submitted. In view thereof, the holding of abandonment is withdrawn and the Notice of Abandonment is vacated.

Accordingly, the petition to withdraw the holding of abandonment is hereby GRANTED.

Therefore, this application file is being forwarded to GAU 3775 for further processing.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions